                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

              vs.                                              Case No. 20-CR-240

TYWAN DAVIS,

                     Defendant.


                                  JOINT STATUS REPORT

       Tywan Davis, by counsel, with the United States, by Assistant United States

Attorney Benjamin Proctor, submits the following status report:

       This matter does not appear likely to resolve. The parties therefore request that the

Court set a scheduling conference in approximately 30 days to address picking trial and

final pretrial dates. The parties likewise ask the Court to make a speedy trial finding.

       Dated at Milwaukee, Wisconsin, this 9th day of July, 2021.

                                          Respectfully submitted,

                                          /s/ Ronnie V. Murray
                                          Ronnie V. Murray, WI Bar #1089136
                                          Federal Defender Services
                                              of Wisconsin, Inc.
                                          517 E. Wisconsin Avenue – Room 182
                                          Milwaukee, WI 53202
                                          Tel. (414) 221-9900
                                          Email: ronnie_murray@fd.org

                                          Counsel for Defendant, Tywan Davis
